COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS
                                       §
  IN THE MATTER OF J. A. C., A                    No. 08-19-00042-CV
  JUVENILE,                            §
                                                     Appeal from the
                 Appellant.            §
                                                    65th District Court
                                       §
                                                of El Paso County, Texas
                                       §
                                                     (TC# 1800828)
                                       §

                                           ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until April 6, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joshua C. Spencer, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 6, 2020.

       IT IS SO ORDERED this 31st day of March, 2020.

                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.